Exhibit 10.1



EXECUTION



SEPARATION AGREEMENT
This Separation Agreement (“Agreement”), by and between GSE Systems, Inc., a
Delaware corporation (“GSE Systems” or the “Company”) and Christopher D.
Sorrells (“Executive”), is entered on the last date of execution set forth
below. The Company and Executive may be referred to individually as a “Party”
and, collectively, as the “Parties”. All capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Employment Agreement (as
defined below).
WHEREAS, the Parties entered into that certain Employment Agreement, by and
between the Company and Executive, dated August 15, 2016 (as amended, the
“Employment Agreement”) pursuant to which the Company employs the Executive as
its Chief Operating Officer; and
WHEREAS, the Parties now wish to amicably conclude their employment relationship
and resolve all issues related to the employment relationship between the
Company and Executive.
NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and obligations contained herein, the Parties agree as follows:





1. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and Executive pertaining to the subject matter
hereof, the employment relationship between the Company and Executive. Other
than as set forth in this paragraph, this Agreement shall supersede and replace
all prior agreements, whether verbal or written, between the Parties, including
but not limited to the Employment Agreement. Notwithstanding the foregoing,
Section 6 of the Employment Agreement, which contains certain Non-Competition,
Non-Solicitation and Non-Disclosure obligations of Executive, shall survive the
termination of Executive’s employment with the Company, is incorporated herein
by reference and Executive expressly reconfirms his intent to abide by Section 6
of the Employment Agreement, which shall remain in full force and effect. In
addition, Executive’s vested rights, governed by the Company’s 401(k) Plan and
any award agreements by and between the Company and Executive pursuant to that
certain GSE Systems, Inc. 1995 Long-Term Incentive Plan (as amended and
restated, “LTIP”), shall remain in full force and effect unless otherwise
modified herein. This Agreement may not be changed, waived, discharged, or
terminated except by an instrument in writing signed by each of the Parties
hereto.



2. Employment Status. Executive’s employment with the Company will terminate on
September 30, 2019 (“Separation Date”). The Parties hereby waive the requirement
that either Party provide the other with any notice of termination pursuant to
the Employment Agreement. Executive shall be paid his regular salary up to and
including the Separation Date and, if necessary, on or before the next regularly
scheduled payday following the Separation Date.

1

--------------------------------------------------------------------------------






3. Board of Directors. Contemporaneously with the execution of this Agreement,
Executive shall execute all necessary documentation, in a form reasonably
satisfactory to the Company, to resign his positions as a director of GSE
Systems and its subsidiaries. Executive confirms that his resignation is not a
result of any disagreement on any matter relating to the Company’s operations,
policies or practices.



4. Severance Wage Payment. Beginning with the day after the Separation Date and
ending on November 30, 2020, the Company shall pay, or cause to be paid, to
Executive Four Hundred Eight Thousand Three Hundred Thirty-Three Dollars and
Thirty Three cents ($408,333.33), less all lawful and required deductions
(“Severance Pay”), which is equivalent to fourteen (14) months of Executive’s
current salary. The fourteen-month period in which Executive receives this
Severance Pay shall be the “Severance Pay Period.” This Severance Pay will be
paid at GSE Systems’ regular payroll intervals beginning on the pay period after
Executive receives his final paycheck described in paragraph 2. The Company’s
obligation to pay the Severance Pay is conditioned upon Executive’s continued
compliance with the terms and conditions of this Agreement and upon Executive’s
signing this Agreement.



5. Executive Benefits. Executive’s GSE Systems-provided health benefits will
terminate as of the Separation Date. Pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Company will provide Executive with notice of
the right to elect to continue his health and welfare insurance coverage,
effective on the first of the month following the Separation Date. So long as
Executive timely elects to continue his healthcare benefits pursuant to COBRA,
GSE Systems shall continue to pay the same portion it currently pays for
Executive’s health benefits, which is 100% of the total cost, until that date
that is twelve (12) months after the Separation Date. Thereafter, Executive may
continue to receive healthcare coverage pursuant to COBRA at his own expense.
All other Company-provided benefits shall end on the Separation Date (including,
but not limited to, any entitlement to reimbursements, 401K contribution matches
or other benefits).



6. Bonus Payment. Pursuant to Section 9(c)(iii) of the Employment Agreement, in
the event that Executive’s employment were to be terminated by the Company for
any reason other than For Cause, Executive would have been entitled to receive
“a prorated Bonus equal to the product of (I) the Bonus, if any, that Executive
would have earned for the calendar year in which the Date of Termination
occurred had he been employed as of the last day of such year, based upon the
Company’s actual results of operations for such year and (II) a fraction, the
numerator of which is the number of days Executive was employed by the Company
during the year of termination and the denominator of which is the number of
dates in such year.” The Parties agree and acknowledge that, pursuant to the
criteria established by the Compensation Committee of the Company and as of the
date of this Agreement, Executive would only be entitled to the discretionary
portion of such bonus or up to 10% of his Base Salary for the 2019 fiscal year.
As further consideration for entering into this Agreement, and in lieu of any
further Bonus (as defined in the Employment Agreement) or payment pursuant to
Section 9(c)(iii) of the Employment Agreement, the Company shall pay $35,000 to
Executive (less all lawful and required deductions) at the same time as all
other then-current executive officers of GSE Systems receive their bonuses for
2019; provided, however, that the foregoing payment shall be made not later than
March 15, 2020.

2

--------------------------------------------------------------------------------










7. Restricted Share Units. During the course of his employment with the Company,
Executive was granted restricted share units (“RSUs”) pursuant to that certain
LTIP, which, upon vesting, convert into shares of the Company’s common stock or
result in a cash payment of equivalent value. As further consideration for this
Agreement, the Parties hereby agree to amend certain Restricted Share Units
Agreements by and between the Company and Executive in the manner set forth in
that certain Amendment to Restricted Share Units Agreements attached hereto as
Exhibit A (the “RSU Amendment”). As set forth in greater detail in the RSU
Amendment, in lieu of forfeiture as of the Separation Date, (a) RSUs awarded to
Executive that would otherwise vest if Executive continued to be employed by the
Company as of a date certain shall accelerate and vest immediately prior to the
Separation Date; and (b) RSUs that will vest upon the achievement of certain
performance goals (subject also to Executive’s continued employment with the
Company) shall be amended such that the underlying RSUs have the opportunity to
vest, if the underlying performance criteria are satisfied, for a period of
twelve (12) months following the Separation Date and despite the termination of
Executive’s employment with the Company. Executive hereby elects that to have
sufficient RSUs withheld from all RSUs vested pursuant to this Section 7 (i.e. a
net exercise) to pay any withholding taxes associated with such grant and, to
the fullest extent permitted by applicable law, the Company agrees to the same.
Other than those performance RSUs covered by the RSU Amendment, Executive
acknowledges and agrees that any other equity awards or RSUs that have not
vested as of the Separation Agreement shall be forfeited as of such date.



8. No Other Payments. Other than the amounts set forth herein, GSE Systems shall
not pay, or cause to be paid, any other money to or for the benefit of
Executive. Executive agrees and acknowledges that he has been fully compensated
by GSE Systems for all wages, expenses, vacation, benefits, and/or other
compensation that he believes he is owed as a result of his employment with GSE
Systems.



9. Revocation Period. Executive acknowledges and agrees that his receipt of the
separation benefits described in paragraphs four (4) through seven (7)
(collectively, the “Separation Benefits”) are subject to his execution and
non-revocation of this Agreement, and that this Agreement will be neither
effective nor enforceable, nor will the Separation Benefits be paid hereunder,
unless the Revocation Period (as defined below) expires without his revocation
thereof.





3

--------------------------------------------------------------------------------






10. Standstill. Executive agrees that from the date of this Agreement until July
30, 2021, Executive and his Affiliates shall not, in any manner, directly or
indirectly,take any of the following actions: (a) acquire, agree or seek to
acquire or make any proposal or offer to acquire, or announce any intention to
acquire, any securities, including any debt securities (“Securities”) of
Company, or beneficial ownership thereof, or any Securities convertible or
exchangeable into or exercisable for any Securities of Company, or beneficial
ownership thereof (other than (i) Securities issued pursuant to a stock split,
stock dividend or similar corporate action initiated by Company with respect to
any Securities beneficially owned by Executive on the date of this Agreement;
(ii) open market purchases of up to one percent (1%) of the Company’s common
stock, provided that such purchases are made solely for investment purposes and
pursuant to applicable securities laws and regulations (including those
pertaining to the use of material non-public information); or (iii) Securities
issued by the Company to Executive in consideration of any stock options or RSUs
awarded to Executive prior to the date hereof), (b) acquire, agree or seek to
acquire or make any proposal or offer to acquire, or announce any intention to
acquire, any property, asset or business of the Company or any of its
subsidiaries, (c) acquire, agree or seek to acquire or make any proposal or
offer to acquire, or announce any intention to acquire, any ownership interest
in any joint venture in which the Company or any of its subsidiaries is a party
or any ownership interest in any partner of the Company or any of its
subsidiaries in such a joint venture, (d) propose to any person, or effect or
seek to effect, whether alone or in concert with others, any tender or exchange
offer, merger, consolidation, acquisition, business combination,
recapitalization, restructuring, liquidation or dissolution with respect to the
Company, (e) make, or in any way participate in any “solicitation” of “proxies”
(as such terms are used in the proxy rules of the Securities and Exchange
Commission but without regard to the exclusion set forth in Rule
14a-1(l)(2)(iv)) to vote in favor of any proposal for which such solicitation is
being made (other than any proposal supported by the Board), or seek to advise
any person with respect to the voting of, any voting securities of the Company
for any purpose, (f) form, join, advise or in any way participate in a “group”
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934)
with respect to any voting securities of Company or otherwise in any manner
agree, attempt, seek or propose to deposit any voting securities of the Company
or any securities convertible or exchangeable into or exercisable for any such
securities in any voting trust or similar arrangement, (g) otherwise act, alone
or in concert with others, to seek to control, advise or change the management,
board of directors, governing instruments, policies or affairs of the Company,
(h) disclose any intention, plan or arrangement inconsistent with the foregoing
or (i) advise, assist or facilitate the taking of any actions by any other
person in connection with any of the foregoing. For this purposes of this
paragraph 10, “Affiliates” shall mean, with respect to Executive, any person
that, directly or indirectly, through one or more intermediaries, is in control
of, is controlled by, or is under common control of the Executive, where
“control” shall mean the power, directly or indirectly, either to vote ten
percent (10%) or more of the voting securities of such person or direct or cause
the direction of the management and policies of such person, whether by contract
or otherwise.

4

--------------------------------------------------------------------------------






11. Return of Property. By signing below, Executive confirms that within five
days after the Separation Date Executive will return all property belonging to
GSESystems, including but not limited to all keys, credit cards, computer
equipment, documents (whether hard-copy or electronic), and software.



12. General Release of Claims. In exchange for the benefits described above,
Executive forever releases and discharges the Company from any claims, rights,
or causes of actions of any kind or nature, both known or unknown, up through
and including the date Executive signs this Agreement (“General Release”).
Executive provides this General Release not only on behalf of himself, but also
his heirs, executors, successors and assigns. Executive further agrees that this
release and discharge of the Company includes not only GSE Systems but also any
of its current and former parents, subsidiaries, affiliates, joint ventures,
their predecessor and successor companies, and with respect to each such entity,
all of its past, present and future officers, directors, agents and/or employees
(all collectively referred to as the “Released Parties”). This General Release
includes, to the maximum extent permitted by law, claims, rights, and causes of
action arising (a) under all federal, state or local law relating to employment
and employment discrimination, termination rights, compensation or benefits,
such as the Age Discrimination in Employment Act (“ADEA”), the Older Worker
Benefits Protection Act, Title VII of the Civil Rights Act of 1964, the Family
and Medical Leave Act (“FMLA”), the Americans with Disabilities Act, the Civil
Rights Act of 1866, or the National Labor Relations Act; and/or (b) upon any
other basis for legal, equitable or administrative relief, whether based on
express or implied contract, tort, statute, regulation or other legal or
equitable ground, and whether employment-related or not, including but not
limited to breach of employment contract, fraud, negligence (including negligent
hiring and retention), tort, implied contracts or implied covenants of good
faith and fair dealing, and any and all other federal, state and local statutes,
cases, authorities or laws providing a cause of action. This General Release
also includes a release of all claims, rights or causes of action arising under
or pursuant to the Employment Agreement, any amendment to the Employment
Agreement or any other promises of compensation of any kind, whether written or
oral, from the Company to Executive. The Parties expressly acknowledge and agree
that the general release and waiver set forth in this paragraph shall exclude:
(w) the rights and obligations contained in or provided for under this
Agreement; (x) any right or entitlement that Executive is not allowed by
applicable law to waive or release; (y) any right Executive has to file,
cooperate in or participate in a charge, complaint or proceeding with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal state or local governmental agency or
commission (“Government Agencies); and (z) any claim that may arise only after
the execution of this Agreement. Executive further understands that this
Agreement does not limit his ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. Executive acknowledges and agrees
that should Executive or any administrative agency or third party pursue any
claims on Executive’s behalf, Executive waives his right to any individual
monetary recovery; except that this provision does not limit Executive’s ability
to recover monies pursuant to the Security and Exchange Commission’s
whistleblower incentive award program.

5

--------------------------------------------------------------------------------






13. Covenant Not to Sue. Executive further agrees that he will not commence any
action or proceeding against any of the Released Parties based upon any claim or
right validly released above and if he does, agrees to be liable for damages,
attorneys’ fees or costs incurred by any Released Party as a result. If any such
action or proceeding is commenced, in whole or in part on his behalf, against of
the Released Parties by any third-person, entity or agency in any forum,
Executive waives any claim or right in connection with it to any resulting money
damages or other personal legal or equitable relief awarded by any court or
governmental agency.



14. Exculpation; Indemnification; D&O Insurance. In his capacity as a director
of the Company, Executive’s liability to the Company and its stockholders has
been limited to the maximum extent of Delaware law. Following the Separation
Date, Executive will continue to be (a) entitled to indemnification to the
maximum extent provided by Delaware law for claims, causes of action, litigation
(and litigation expenses), losses or damages relating to his service as an
officer and/or director of the Company; and (b) covered by the terms of the
Company’s policies of insurance (in effect from time to time) as it relates to
former directors and officers of the Company; provided, however, that Executive
will not be indemnified for  any action, suit, arbitration or other proceeding
(or portion thereof) initiated by Executive, unless authorized by the Board of
Directors of the Company.



15. Representations Concerning Claims. Executive further expressly represents
that as of the date that he signs this Agreement, he has not filed any
grievances, claims, complaints, administrative charges or lawsuits against the
Company or any Released Party. In addition, he also acknowledges and represents
that he (a) has suffered no injuries or occupational diseases arising out of or
in connection with his employment with the Company; (b) has received all wages
and other forms of compensation of any kind to which he was entitled as an
employee of the Company; (c) has received all leave to which he was entitled
under the FMLA; and (d) is not currently aware of any facts or circumstances
constituting a violation of the FMLA or the Fair Labor Standards Act.



16. Non-Disparagement. The parties agree they will not communicate to person,
including (but not limited to) any customer, prospective customer, employee,
contractor, vendor, agent, stockholder, director, officer, investment banker,
financial partner or prospective investor, any adverse, disparaging or
derogatory statements or information concerning the other Party. Notwithstanding
the foregoing, this paragraph does not, in any way, restrict or impede the
Parties from exercising protected rights, including rights under the federal
securities laws, including the Dodd-Frank Act, to the extent that these rights
cannot be waived by agreement or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation, or order. Executive agrees that Executive shall
promptly provide written notice of any such order to GSE Systems, Inc., c/o
Chief Executive Officer, 6940 Columbia Gateway Dr., Suite 470, Columbia,
Maryland 21046. The Parties further agree to reasonably cooperate with one
another with regard to the preparation and release of a press release regarding
Executive’s separation from the Company.

6

--------------------------------------------------------------------------------






17. Confidential Information. Notwithstanding his employment termination,
Executive agrees to preserve and protect the confidentiality of the Company’s
Confidential Information, as defined and described in the Employment Agreement,
and not to disclose or disseminate the Confidential Information to any third
party. Executive further covenants that he has returned all Confidential
Information belonging to the Company, whether in electronic or document form and
that he shall not use such information for his own benefit or for the benefit of
any third party.



18. Severability. Each provision of this Agreement shall be considered
severable. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.






19. Governing Law. This Agreement has been entered into in and will be
interpreted and enforced in accordance with the laws of the State of Maryland,
regardless of any principles of conflicts of laws or choice of laws of any
jurisdiction.






20. Arbitration. Except as set forth in paragraph 21, any dispute, controversy,
or claim arising out of or related to this Agreement or any breach of this
Agreement shall be submitted to and decided by binding arbitration. Arbitration
shall be administered exclusively by JAMS  and initiated in either Dallas, Texas
or Baltimore, Maryland (or, if such venue is not available, Washington D.C.)
pursuant to its Streamlined Arbitration Rules and Procedures, and shall be
conducted consistent with any rules, regulations, and requirements thereof as
well as any requirements imposed by state law. Any arbitral award determination
shall be final and binding upon the Parties.






21. Equitable Relief. Notwithstanding paragraph 20, in the event of a breach or
threatened breach by the Executive of Section 6 of the Employment Agreement,
which has been incorporated herein by reference, or paragraph 14 of this
Agreement, the Executive hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from U.S. District Court for the District of Maryland (or if such court
lacks jurisdiction, the Circuit Court for Howard County, Maryland). The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages, or other available forms of relief.

7

--------------------------------------------------------------------------------






22. JURY TRIAL WAIVER. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE OF ACTION, OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING ANY EXHIBITS, SCHEDULES, AND
APPENDICES ATTACHED TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.






23. No Assignment. Executive represents and warrants that he has not directly or
indirectly assigned, encumbered, or otherwise transferred any interest in any
complaint, charge, action, suit, debt, claim, or demand intended to be included
in and/or discharged by this Agreement.






24. Older Workers' Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers' Benefit Protection Act.



a Acknowledgements. Executive acknowledges that he (1) has been advised to
consult an attorney before executing this Agreement; (2) has obtained and
considered such legal counsel as he deems necessary; (3) has been given
twenty-one (21) days to consider whether or not to enter into this Agreement and
Executive agrees that changes to the Agreement, whether material or immaterial,
will not re-start the period of consideration; and (4) has read and understands
the terms of this Agreement and is relying upon his own judgment and the advice
of his counsel, and not on any recommendations or representations by the
Company. By signing this Agreement, Executive acknowledges that he does so
freely, knowingly, and voluntarily. This Agreement does not prohibit Executive
from challenging the validity of this Agreement’s waiver and release of claims
under the ADEA, as amended.


b Revocation and Effective Date. Executive may revoke his acceptance of this
Agreement within seven (7) days after he signs it. Such revocation must be in
writing and received by Daniel Pugh, SVP, Chief Legal Officer & Risk Management
Officer, GSE Systems, Inc., 6940 Columbia Gateway Drive, #470, Columbia, MD
21046 by 5:00 p.m. Eastern Time before the close of business on the seventh
(7th) day after he initially signs it in order to be effective. If Executive
does not revoke acceptance within the seven (7) day period (the “Revocation
Period”), his acceptance of this Agreement shall become binding and enforceable
on the eighth (8th) day.





25. Voluntary Agreement.  By voluntarily executing this Agreement, the Parties
confirm that (a) they have had the opportunity to have the Agreement explained
to them by their respective attorneys; (b) in executing this Agreement, they are
relying upon their own judgment and the advice of their respective counsel, and
not on any recommendations or representations by any opposing party, opposing
counsel, or representatives; and (c) they understand and do hereby accept all of
the terms and conditions of this Agreement as resolving fully and finally all
differences, disputes, and claims that are within the scope of the Agreement.

8

--------------------------------------------------------------------------------





THIS IS A GENERAL RELEASE AND WAIVER OF CLAIMS. YOU ARE ADVISED TO CONSULT WITH
LEGAL COUNSEL PRIOR TO SIGNING.


[Remainder of the Page Blank]
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
last set forth below.



Executive:
                     
/s/ Christopher D. Sorrells
(seal)
 
September 18, 2019
Christopher D. Sorrells
   
Date
               
GSE Systems, Inc.
                     
/s/ Emmett Pepe
(seal)
 
September 18, 2019
Name: Emmett Pepe
   
Date
Title: Chief Financial Officer
     

10

--------------------------------------------------------------------------------

AMENDMENT TO RESTRICTED SHARE UNIT AGREEMENTS
This Amendment to Restricted Share Unit Agreements (“Amendment”), by and between
GSE Systems, Inc., a Delaware corporation (the “Company”), and Christopher D.
Sorrells (the “Grantee”), amends the RSU Agreements (as defined below) in the
manner and to the extent described herein. This Amendment is effective
September 18, 2019 (the “Effective Date”).
WHEREAS, the Company granted the Grantee restricted share units (“RSUs”)
pursuant to the Company’s 1995 Long-Term Incentive Plan, as amended and
restated, which are payable in cash or shares of common stock of the Company,
par value $0.01 per share (“Common Stock”), and generally vest either (a) over
time pursuant to the terms thereof (“TRSUs”) or (b) upon the Company’s
achievement of certain performance goals (“PRSUs”);
WHEREAS, the Company and the Grantee previously entered into the following
Restricted Share Unit Agreements (the “RSU Agreements”):
(1)
Restricted Share Unit Agreement, dated August 15, 2016, with respect to
335,000 PRSUs payable in shares of Common Stock (the “August 2016 PRSU
Agreement”);

(2)
Restricted Share Unit Agreement, dated August 15, 2016, with respect to
75,000 PRSUs payable in cash (the “August 2016 Cash Agreement”);

(3)
Restricted Share Unit Agreement, dated January 1, 2018, with respect to
45,954 TRSUs payable in shares of Common Stock (the “January 2018 TRSU
Agreement”);

(4)
Restricted Share Unit Agreement, dated January 11, 2019, with respect to
71,429 TRSUs payable in shares of Common Stock (the “January 2019 TRSU
Agreement”); and

(5)
Restricted Share Unit Agreement, dated January 11, 2019, with respect to
89,286 PRSUs payable in shares of Common Stock (the “January 2019 PRSU
Agreement”).

WHEREAS, each of the RSU Agreements are subject to, among other things,
Grantee’s continued employment with the Company;
WHEREAS, each of the PRSUs awarded pursuant to the RSU Agreements are subject to
a Period of Performance (as defined in such RSU Agreements) and following the
Period of Performance any unvested PRSUs are forfeited;
WHEREAS, contemporaneously herewith, the Company and Grantee have entered into
that certain Separation Agreement, dated as of the Effective Date (the
“Separation Agreement”), pursuant to which the Company and Grantee have mutually
agreed that, among other things, Grantee’s employment with the Company shall
terminate as of the Effective Date;



--------------------------------------------------------------------------------

WHEREAS, in connection with the Grantee’s termination of employment with the
Company, the Compensation Committee of the Board of Directors, in consultation
with the Board of Directors of the Company, has determined that it is advisable
and in the best interests of the Company and its stockholders to amend the RSU
Agreements to, among other things, accelerate the vesting of Grantee’s remaining
TRSUs and extend to September 30, 2020 the period of time during which the
Company can satisfy the performance criteria for any unvested PRSUs (after which
time any unvested PRSUs shall expire and be forfeited).
NOW, THEREFORE, in consideration of the premises, the mutual promises,
covenants, and conditions herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
The last paragraph of Exhibit 1 to each of the January 2018 TRSU Agreement and
January 2019 TRSU Agreement is hereby deleted and replaced in its entirety by
the following:
Notwithstanding the foregoing, to the extent not already vested or previously
forfeited, the RSUs will become 100% vested as of September 30, 2019 and
immediately prior to the termination of Grantee’s employment with the Company.
Section 2 of each of the August 2016 PRSU Agreement, the August 2016 Cash
Agreement and the January 2019 PRSU Agreement is hereby deleted and replaced in
its entirety by the following:
For the purposes of this Agreement, the term “Performance Period” shall be the
period commencing on the Grant Date and ending on September 30, 2020.


The “Performance Period” described on Exhibit 1 to each of the August 2016 PRSU
Agreement and the August 2016 Cash Agreement is hereby deleted and replaced in
its entirety by the following:
Performance Period
The Performance Period shall be the period commencing on the Grant Date and
ending on September 30, 2020.
Section 5 of each of the August 2016 PRSU Agreement, the August 2016 Cash
Agreement and the January 2019 PRSU Agreement is hereby deleted and replaced in
its entirety by the following:
5. Termination of Employment. Notwithstanding the Grantee’s actual termination
of employment effective as of September 30, 2019, and solely for purposes of the
vesting of the Grantee’s RSUs, the Grantee’s employment with the Company is to
be treated as continuous from the Grant Date until September 30, 2020.


2

--------------------------------------------------------------------------------

Section 6 of each of the August 2016 PRSU Agreement and the August 2016 Cash
Agreement is hereby deleted and replaced in its entirety by the following:
6. Effect of a Change in Control. If there is a Change in Control (as defined in
the Employment Agreement), this Section 6 shall determine the vesting of any
unvested RSUs. If a Change of Control occurs prior to the expiration of the
Performance Period, (a) if the VWAP of the Common Stock is greater than $2.50
for the ten trading day period ending on the trading day immediately prior to
the effective date of the Change in Control, 50% of the unvested RSUs shall vest
on the effective date of the Change in Control; or (b) if the VWAP of the Common
Stock is less than or equal to $2.50 for the ten trading day period ending on
the trading date immediately prior to the effective date of the Change in
Control, none of the unvested RSUs shall vest.
Section 6 of the January 2019 PRSU Agreement is hereby deleted and replaced in
its entirety by the following:
6. Effect of a Change in Control. If there is a Change in Control (as defined in
the Employment Agreement), this Section 6 shall determine the vesting of any
unvested RSUs. If a Change of Control occurs prior to the expiration of the
Performance Period, the RSUs awarded pursuant to this Agreement shall vest as
follows:
·
[35,715 * ((LTM revenue run rate, including the full LTM of any acquisition
(with adjustment for anticipated synergies or reverse synergies to the extent
they exist) as of the date on which the Change of Control occurs) / $250
million] RSUs shall vest; and

·
[35,715 * ((LTM Adjusted EBITDA run rate, including the full LTM of any
acquisition (with adjustment for anticipated synergies or reverse synergies to
the extent they exist) as of the date on which the Change of Control occurs /
$25 million] RSUs shall vest.

In each case as determined by the Compensation Committee of the Company. In no
event shall the number of RSUs that vest in each case exceed 35,715 RSUs.
Any reference to the effect of a Change in Control in Exhibit 1 to the January
2019 PRSU Agreement is hereby deleted.
All other terms and conditions of the RSU Agreements shall remain in full force
and effect.
[Remainder of the Page Intentionally Blank]


3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
Effective Date.


GSE SYSTEMS, INC.
 
 
GRANTEE
 
By:
/s/ Emmett Pepe
 
/s/ Christopher D. Sorrells
 
Emmett Pepe, Chief Financial Officer
 
Christopher D. Sorrells
         









4